Case 1:18-cv-05398-DLI-VMS Document 68 Filed 02/12/21 Page 1 of 2 PageID #: 1943




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ROSLYN LA LIBERTE,                                            Case No.: 1:18-cv-05398-DLI-VMS

                                         Plaintiff,            REPLY DECLARATION IN
                                                               FURTHER SUPPORT OF
                      - against -                              DEFENDANT’S MOTION TO
                                                               REVOKE THE PRO HAC VICE
 JOY REID,                                                     ADMISSION OF L. LIN WOOD

                                         Defendant.


         JOHN H. REICHMAN declares under penalty of perjury and pursuant to 28 U.S.C. § 1746,

 as follows:

         1.       I am a member of Johnreichmanlaw LLC, attorney for Defendant Joy Reid, along

 with Gibson, Dunn & Crutcher LLP. I submit this reply declaration in further support of Ms.

 Reid’s motion to revoke the pro hac vice admission of L. Lin Wood, one of Plaintiff’s attorneys,

 and in response to Plaintiff’s opposition papers.

         2.       Ms. Reid’s initial motion papers referenced a Delaware action, Page v. Oath, Inc.,

 No. S20C-07-030, in which the Superior Court in Delaware revoked Mr. Wood’s pro hac vice

 status. Dkt. 64-27. Mr. Wood states in his answering affidavit that the order revoking his pro hac

 vice status has been appealed. Dkt. 66-3 ¶ 28. But the docket for the Page case does not show

 that an appeal has been filed.1

         3.       Subsequent to the filing of Ms. Reid’s motion, she learned that the Georgia State

 Bar is proceeding with an inquiry pursuant to Bar Rule 4-104 against Mr. Wood. The rule says

 “mental illness, cognitive impairment, alcohol abuse, or substance abuse, to the extent of impairing




 1
  Attached hereto as Exhibit A is a true and correct copy of the docket in Page v. Oath, Inc., No. S20C-07-030, last
 accessed on February 11, 2021.
Case 1:18-cv-05398-DLI-VMS Document 68 Filed 02/12/21 Page 2 of 2 PageID #: 1944
